DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action 
	  The response filed on 06/07/2021 has been entered and made of record.

Response to Arguments/Amendments
Presented arguments have been fully considered, but some are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).




















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8-10, 14, 17-19, 23, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bruin et al., hereinafter referred to as Bruin (US 2011/0119212 A1 – already of record) in view of Cox et al., hereinafter referred to as Cox (US 2017/0286622 A1). 

	As per claim 5, Bruin discloses a method performed by a data processing apparatus for training a machine learning model to improve the machine learning model's capability to predict a risk-level associated with an entity (Bruin: Para. [0068]; claim 1; Abstract.), the method comprising:
(i.e., datasets corresponding to a patient) that includes a plurality of training data structures (i.e., feature vectors corresponding to the patient) that each represents attributes of an entity (i.e., patient data or characteristics), wherein each training data structure (i.e., vector x for corresponding patient) in the set of training data structures represents (i) a plurality of features that are derived from (severity assessment) associated with the entity (Bruin: Paras. [0030]-[0033], [0069], [0139] disclose obtaining datasets corresponding to a patient that includes feature vectors corresponding to the patient which represent attributes of the patient, wherein vectors representing the patient’s characteristics or attributes can be referred to vector x, which represents features that are derived from multiple models or sources, and a severity assessment associated with the patient.); and
for each respective training data structure of the plurality of training data structures:
providing the training data structure as an input to the machine learning model (Bruin: Paras. [0123], [0139] disclose providing the feature vectors as input to the ML model 165.);
receiving an output from the machine learning model based on the machine learning model's processing of the training data structure (Bruin: Paras. [0185]-[0187] disclose receiving a weighted sum of the probabilities from each model/processor is output.);
determining an amount of error between the output of the machine learning model and the risk-level of the training data structure (Bruin: Paras. [0030], [0068] disclose the training data including patient data that includes the severity level and Paras. [0138], [0186]-[0187] disclose determining an error amount between training data (input data versus the outputs or target values).); and
adjusting one or more parameter values of the machine learning model based on the determined error (Bruin: Paras. [0051], [0136] disclose adjusting one or more parameter values of the machine learning model by minimizing the modeling error.).
	However Bruin does not explicitly disclose “… first output data representing one or more physical health categories generated by a first model based on the first model mapping a set of physical health risk scoring components associated with the entity to the one or more physical health categories and from second output data representing one or more behavioral health categories generated by a second model based on the second model mapping a set of behavioral health risk scoring components associated with the entity to the one or more behavioral health categories …”.
	Further, Cox is in the same field of endeavor and teaches first output data representing one or more physical health categories generated by a first model based on the first model mapping a set of physical health risk scoring components associated with the entity to the one or more physical health categories and from second output data representing one or more behavioral health categories generated by a second model based on the second model mapping a set of behavioral health risk scoring components associated with the entity to the one or more behavioral health categories (Cox: Fig. 4 & Paras. [0122], [0123] disclose first output data generated by medical data analysis engine [i.e., first model] representing a specific category for a specific patient that corresponds to the physical health of the patient [e.g., the patient is a 40 year old female diagnosed with type 2 diabetes] and Fig. 4, Paras. [0041], [0126], [0149] disclose second output data representing one or more behavioral health categories associated with the patient generated by lifestyle data analysis engine 413 [i.e., second model]. Further, Paras. [0238], [0240]-[0241] disclose mapping risk scores associated with each ML engine associated with the patient.). 

	
	As per claim 8, Bruin-Cox disclose the method of claim 5, wherein one of the features of the training data structure represents demographic information of the entity (Bruin: Para. [0069] discloses the features of the training data structure represents demographic information of the patient.).

	As per claim 9, Bruin-Cox disclose the method of claim 5, wherein the one or more physical health categories derived from the first output data generated by the first model include categories related to a physical health of the entity (Cox: Fig. 4 & Paras. [0122], [0123] disclose the categories related to a physical health of the patient [e.g., the patient is a 40 year old female diagnosed with type 2 diabetes].).

	As per claim 10, Bruin-Cox disclose the method of claim 5, wherein one or more behavioral health categories derived from the second output data generated by the second model include categories related to a behavioral health of the entity. (Cox: Para. [0126] discloses for example, the patient's lifestyle may be categorized according to level of physical activity, level of availability to healthy food sources, quality of home and work environment (lighting, air quality, quietness, safety, etc.).).








	As per claim 14, Bruin discloses a system (medical digital expert system) comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by one or more computers, to cause the one or more computers to perform one or more operations, the operations comprising (Bruin: Para. [0068] & claim 1 disclose a medical digital expert system, that is a computer-based mathematical method capable of analyzing neurophysiological information plus a wide range of clinical and laboratory data to predict treatment outcome/efficacy and, optionally, to estimate diagnosis.):
obtaining a set of training data (i.e., datasets corresponding to a patient) that includes a plurality of training data structures (i.e., feature vectors corresponding to the patient) that each represents attributes (i.e., patient data or characteristics) of an entity (i.e., patient), wherein each training data structure (i.e., vector x for corresponding patient) in the set of training data structures represents (i) a plurality of features that are derived from (severity assessment) associated with the entity (Bruin: Paras. [0030]-[0033], [0069], [0139] disclose obtaining datasets corresponding to a patient that includes feature vectors corresponding to the patient which represent attributes of the patient, wherein vectors representing the patient’s characteristics or attributes can be referred to vector x, which represents features that are derived from multiple models or sources, and a severity assessment associated with the patient.); and
for each respective training data structure of the plurality of training data structures:
providing the training data structure as an input to the machine learning model (Bruin: Paras. [0123], [0139] disclose providing the feature vectors as input to an ML model 165.);
receiving an output from the machine learning model based on the machine learning model's processing of the training data structure (Bruin: Paras. [0185]-[0187] disclose receiving a weighted sum of the probabilities from each model/processor is output.);
determining an amount of error between the output of the machine learning model and the risk-level of the training data structure (Bruin: Paras. [0030], [0068] disclose the training data including patient data that includes the severity level and Paras. [0138], [0186]-[0187] disclose determining an error amount between training data (input data versus the outputs or target values).); and
adjusting one or more parameter values of the machine learning model based on the determined error (Bruin: Paras. [0051], [0136] disclose adjusting one or more parameter values of the machine learning model by minimizing the modeling error.).
	However Bruin does not explicitly disclose “… first output data representing one or more physical health categories generated by a first model based on the first model mapping a set of physical health risk scoring components associated with the entity to the one or more physical health categories and from second output data representing one or more behavioral health categories generated by a second model based on the second model mapping a set of behavioral health risk scoring components associated with the entity to the one or more behavioral health categories …”.
	Further, Cox is in the same field of endeavor and teaches first output data representing one or more physical health categories generated by a first model based on the first model mapping a set of physical health risk scoring components associated with the entity to the one or more physical health categories and from second output data representing one or more behavioral health categories generated by a second model based on the second model mapping a set of behavioral health risk scoring components associated with the entity to the one or more behavioral health categories (Cox: Fig. 4 & Paras. [0122], [0123] disclose first output data generated by medical data analysis engine [i.e., first model] representing a specific category for a specific patient that corresponds to the physical health of the patient [e.g., the patient is a 40 year old female diagnosed with type 2 diabetes] and Fig. 4, Paras. [0041], [0126], [0149] disclose second output data representing one or more behavioral health categories associated with the patient generated by lifestyle data analysis engine 413 [i.e., second model]. Further, Paras. [0238], [0240]-[0241] disclose mapping risk scores associated with each ML engine associated with the patient.). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bruin and Cox before him or her, to modify the machine learning system of Bruin to include the set of categories feature as described in Cox. The motivation for doing so would have been to improve patient monitoring by providing specific mechanisms for performing patient risk assessment based on machine learning of health risks of a patient population. 
 
	As per claim 17, Bruin-Cox disclose the system of claim 14, wherein one of the features of the training data structure represents demographic information of the entity (Bruin: Para. [0069] discloses the features of the training data structure represents demographic information of the patient.).

As per claims 18 & 19, the claim(s) recites analogous limitations to claim(s) 9 & 10 above, and is/are therefore rejected on the same premise.

As per claim 23, the claim(s) recites analogous limitations to claim(s) 1 & 14 above, and
is/are therefore rejected on the same premise.

As per claim 26, the claim(s) recites analogous limitations to claim(s) 8 & 17 above, and
is/are therefore rejected on the same premise.

As per claim 27, the claim(s) recites analogous limitations to claim(s) 9 & 18 above, and
is/are therefore rejected on the same premise.

As per claim 28, the claim(s) recites analogous limitations to claim(s) 10 & 19 above, and
is/are therefore rejected on the same premise.




Claims 6-7, 11, 15-16, 20, 29, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bruin in view of Cox in view of Eisenhandler et al., hereinafter referred to as Eisenhandler (US 2008/0081955 A1).

As per claim 6, Bruin-Cox disclose the method of claim 5 (Bruin: Abstract.), 
However Bruin-Cox does not explicitly disclose “… wherein one of the features of the training data structure represents a diagnostic code.”
Further, Eisenhandler is in the same field of endeavor and teaches wherein one of the features of the training data structure represents a diagnostic code (Eisenhandler: Paras. [0003], [0013], [0022], [0079] disclose using computer implemented models using a clinical concept which is data defining a patient’s profile and associates or converts the clinical concept into a diagnostic code or pharmacy code to help predict costs for patients.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bruin-Cox and Eisenhandler before him or her, to modify the machine learning system of Bruin-Cox to include the diagnostic code feature as described in Eisenhandler. The motivation for doing so would have been to improve prediction of risk factors associated with a patient (Eisenhandler: [0001].).  

	As per claim 7, Bruin-Cox disclose the method of claim 5 (Bruin: Abstract.), 
However Bruin-Cox does not explicitly disclose “… wherein one of the features of the training data structure represents a pharmacy code.”
Further, Eisenhandler is in the same field of endeavor and teaches wherein one of the features of the training data structure represents a pharmacy code (Eisenhandler: Paras. [0003], [0013], [0022], [0079] disclose using computer implemented models using a clinical concept which is data defining a patient’s profile and associates or converts the clinical concept into a diagnostic code or pharmacy code to help predict costs for patients.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bruin-Cox and Eisenhandler before him or her, to modify the machine learning system of Bruin-Cox to include the pharmacy code feature as described in Eisenhandler. The motivation for doing so would have been to improve prediction of risk factors associated with a patient (Eisenhandler: [0001].).

As per claim 11, Bruin-Cox disclose the method of claim 5 (Bruin: Abstract.), 
However Bruin-Cox does not explicitly disclose “… wherein risk-level associated with the entity represents a historical cost associated with the entity.”
Further, Eisenhandler is in the same field of endeavor and teaches wherein risk-level associated with the entity represents a historical cost associated with the entity (Eisenhandler: Paras. [0003], claim 13 disclose the risk factors assigned to the patient comprise the patient's risk factor profile, and the profile may then be used to predict costs, based on past cost data from patients with similar risk profiles.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bruin-Cox and Eisenhandler before him or her, to modify the machine learning system of Bruin-Cox to include the historical cost feature as described in Eisenhandler. The motivation for doing so would have been to improve prediction of risk factors associated with a patient (Eisenhandler: [0001].).

As per claims 15-16, 24-25, the claim(s) recites analogous limitations to claim(s) 6 & 7 above, and is/are therefore rejected on the same premise.

As per claims 20, 29, the claim(s) recites analogous limitations to claim(s) 11 above, and is/are therefore rejected on the same premise.





Claims 12-13, 21-22, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bruin in view of Cox in view of Madani et al., hereinafter referred to as Madani (US 2008/0162385 A1).

	As per claim 12, Bruin-Cox disclose the method of claim 5 (Bruin: Abstract.), 
	However Bruin does not explicitly disclose “… wherein a first feature of the plurality of features is assigned a first value if an attribute of the entity can be mapped to the category from which the feature is derived.”
	Further, Madani is in the same field of endeavor and teaches wherein a first feature of the plurality of features is assigned a first value if an attribute of the entity can be mapped to the category from which the feature is derived (Madani: Para. [0043] discloses features that can be mapped to a category from which the feature is derived can be assigned a weighted value. A feature that is not mapped to a category can be assigned a weight value of zero.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bruin-Cox and Madani before him or her, to modify the machine learning system of Bruin-Cox to include the assigning values attributes category feature as described in Madani. The motivation for doing so would have been to improve machine learning by providing techniques that enhance categorization accuracy (Madani: [0002]-[0003].). 









	As per claim 13, Bruin-Cox disclose the method of claim 12 (Bruin: Abstract.), 
	However Bruin does not explicitly disclose “… wherein a second feature of the plurality of features is assigned a second value that is different from the first value if an attribute of the entity cannot be mapped to the category from which the feature is derived.”
	Further, Madani is in the same field of endeavor and teaches wherein a second feature of the plurality of features is assigned a second value that is different from the first value if an attribute of the entity cannot be mapped to the category from which the feature is derived (Madani: Para. [0043] discloses features that can be mapped to a category from which the feature is derived can be assigned a weighted value. A feature that is not mapped to a category can be assigned a weight value of zero.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bruin-Cox and Madani before him or her, to modify the machine learning system of Bruin-Cox to include the assigning values attributes category feature as described in Madani. The motivation for doing so would have been to improve machine learning by providing techniques that enhance categorization accuracy (Madani: [0002]-[0003].).

As per claims 21-22, 30-31, the claim(s) recites analogous limitations to claim(s) 12-13 above, and is/are therefore rejected on the same premise.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be seen in the list of cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 06-24-2021